Mr. Justice Waterman delivbbed the opinion of the Coubt. August 4,1896, Walter S. Crone died in Chicago, leaving as his only heirs, appellant, his widow, appellee, his father, and Mrs. Knapp, his sister. Walter Crone had been a saloon keeper. Appellee claimed to have furnished most of the capital therefor, and to have been a partner therein. A bill was filed by appellee to establish such claim and obtain a share of the proceeds for which the saloon was by Walter sold during his last illness. The declarations of Walter as to the ownership of the saloon were properly received. Appellant was not a purchaser. The notes for which the saloon was sold were given to her, and she claimed as an indorsee, not as an heir of her husband. Appellee • filed a bill claiming that the transfer, gift, of the notes to appellant, was a fraudulent transfer, because the consideration of the- notes belonged in part, only, to Walter, and he could not either keep or give away what belonged to his partner, appellee. The declarations of Walter against his interest were admissible. Cowen and Hill’s Motes to Phillips on Evidence, Yol. 1, pages 256-267. The objections to the following questions asked of appellant by her counsel: “ Why was this $1,000 to be paid to complainant,” “ and why complainant’s name was over the door of the saloon,” were properly sustained. Each called for the conclusion of the witness. While the rule is that the allegations and proofs in proceedings in chancery must correspond, relief will not be denied because of mere variance, unless the case stated and the case found are so materially variant as to prevent a deeree in favor of the complainant. Lowenstein v. Rapp, 67 Ill. App. 678; Barton’s Chancery Practice, 260. We find in this case no variance so material as to require the setting aside of the decree rendered. The evidence abundantly sustains the decree, and it is affirmed.